Citation Nr: 0503192	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for head injury 
residuals.

4.  Entitlement to service connection for a facial scar.

5.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

6.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.

7.  Entitlement to a rating in excess of 10 percent for left 
shoulder arthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969, June 1972 to October 1979, and from 
September 1985 to October 1997.  These claims are before the 
Board of Veterans' Appeals (Board) from June and December 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  The Board 
remanded the case in June 2003 to develop additional 
evidence, as well as to provide the veteran additional notice 
of the Veterans Claims Assistance Act of 2000 (VCAA).

The issues of entitlement to service connection for right ear 
hearing loss and to increased ratings for cervical spine, 
lumbar spine, and left shoulder disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.  


FINDINGS OF FACT

1.  An ankle injury in service is not shown; an ankle 
disability was not manifested in service; and there is no 
competent evidence that the veteran now has a disability of 
either ankle.

2.  A head injury in service is not shown; chronic residuals 
of such injury were not manifested in service, and are not 
currently shown.

3.  A facial scar was not manifested in service, and is not 
currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  Service connection for head injury residuals is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for a facial scar is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

The veteran's initial claims for service connection for head 
injury residuals ("Blows/Injury to head") and facial scars 
("left side of mouth") were received by the RO in April 
1996, and were denied in a December 1998 rating decision as 
not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim.  The law also provided that under 
certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, were to be re-adjudicated as if 
the denial had not been made.  In September 2002 the RO 
advised the veteran of the VCAA and informed him that it was 
going to review his claims pursuant to the VCAA.  In a 
December 2002 rating decision re-adjudicated and denied the 
claims de novo.  Another service connection claim (for a 
bilateral ankle disorder) was denied as not well grounded in 
June 1998.  While the bilateral ankle claim did not become 
final during the time period for which readjudication was 
provided, in August 2004 the RO re-adjudicated this claim 
pursuant to the VCAA.  See supplemental statement of the case 
(SSOC).  The SSOC also provided the veteran notice of 
pertinent VCAA regulations.  

The September 2002 letter to the veteran, which informed him 
of the VCAA and that the RO would reconsider his claims (head 
injury residuals and scar on the left side of the mouth) on 
its own motion, appears to meet the Court's guidelines 
regarding VCAA notice.  The letter advised the veteran of the 
evidence needed to establish service connection, and of his 
and VA's respective responsibilities in claims development.  
While it advised him to respond in 60 days, it went on to 
inform him that evidence submitted within a year would be 
considered.  A September 2003 letter from the RO again 
informed the veteran of the VCAA concerning all of his 
service connection claims.  Everything submitted by the 
veteran to date has been accepted for the record and 
considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the September 2002 and September 2003 
letters (both after the decisions appealed as the VCAA was 
not enacted until 2000), advised the veteran what type of 
evidence (to include medical records showing current 
disability and nexus) was needed to establish service 
connection (and by inference what the veteran should submit).  
Regarding timing of the respective VCAA notices, the veteran 
is not prejudiced in this case as each notice was provided 
prior to the RO's last adjudication and recertification of 
the case to the Board.  Both letters also advised the veteran 
to tell "us about any additional information or evidence 
that you want us to try to get for you."  The August 2004 
SSOC also, at page 3, instructed the veteran to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has not identified any pertinent records outstanding.  He 
has been afforded VA examinations.  The record is complete as 
to the matters addressed on the merits below.  All of VA's 
due process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  

Factual Basis

In his April 1996 claim the veteran indicated that in an 
April 1983 car accident he sustained a head injury and facial 
scars.  He added that in February 1973 he was smashed in the 
head with a rifle.  He also mentioned that beginning in 1967 
he has had bilateral ankle sprains/strains which have 
continued to the present.  

Service medical records (including examination reports dated 
in October 1979, April 1984, January 1989, and April 1993) 
contain no mention of complaints or diagnoses regarding the 
veteran's ankles or facial scars.  An April 1984 Report of 
Medical History notes that the veteran had a head injury in a 
motor vehicle accident in April 1983, but that there were no 
sequelae.  

VA medical records dated from 1997 to 2002, do not mention 
any diagnoses of ankle problems, head injury residuals or 
facial scars.  On May 1998 VA brain and spinal cord 
examination the veteran provided a history of being in a 1984 
car accident.  He said that he only suffered loss of front 
teeth in this accident; he denied head injury or any other 
deficit related to the accident.  A March 1998 VA dental 
examination report shows that the veteran reported losing 
four upper teeth in a 1984 automobile accident.  On April 
1998 VA general medical examination the veteran did not 
report head or ankle complaints; and examination of the head 
and extremities revealed no head injury residuals or ankle 
disability.  There was no mention of facial scars.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  
In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
disease or injury in-service and the claimed current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has an ankle disorder, head injury 
residuals or a facial scar.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While the record shows that the veteran sustained a 
head injury in April 1983, that injury was in between periods 
of active duty, while he was a civilian.  A head injury 
during active duty service is not reported in the veteran's 
service medical records, and chronic residuals of such injury 
are not noted therein.  Furthermore, an ankle disability or 
facial scars were not noted in service.  Regardless, the 
veteran has not submitted any evidence of a current diagnosis 
of any disability considered a residual of a head injury in 
service, nor has he identified any treatment provider whose 
records would show such disability exists.  Likewise, he has 
not submitted any evidence of a current diagnosis of an ankle 
disorder or of a facial scar or identified any treatment 
provider whose records would show that either such disability 
exists.  He did not report such disabilities on review of 
systems on VA general medical examination in April 1998; and 
no such disability was noted on system review at the time.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has any of these claimed disorders or 
to relate such disability to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against these claims, and they must be denied.


ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for a facial scar is denied.


REMAND

Regarding the veteran's claim for service connection for 
right ear hearing loss, in a June 2003 remand the Board noted 
that it was apparent that the veteran was exposed to 
substantial noise trauma in service, and requested that the 
veteran be afforded a VA audiological evaluation to determine 
if he has a right ear hearing loss disability by VA standards 
and, if so the likely etiology of the disability.  It was 
noted that on May 1998 VA examination moderate sensorineural 
loss at 2000 Hertz (Hz) was diagnosed (which appeared 
inconsistent with the puretone threshold of 5 decibels at 
2000 Hz in the right ear).  In January 2004 the RO began 
attempting to contact the veteran in order to schedule him 
for a VA audiologic evaluation.  In May 2004 the RO again 
attempted to contact the veteran at his New York address of 
record.  The record reflects that the veteran spends his 
winters in Florida, and that the RO was unable to contact him 
in Florida.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim (and here also to schedule him 
for an examination) is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The VA is not required 
"to turn up heaven and earth" to find the correct address 
for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  However, based upon the particular facts of this 
case (as the veteran was not adequately notified of the 
consequences of a failure to cooperate) the Board finds that 
another attempt to schedule the veteran  for an audiological 
evaluation, with notice of the consequences of a failure to 
cooperate is indicated.

For the same reasons the RO was unable to schedule the 
veteran for an orthopedic examination, and for the same 
reasons an attempt to reschedule such examination is 
indicated.  

Finally, the criteria for rating disabilities of the spine 
were revised, effective September 23, 2002, and again 
effective September 26, 2003.  While the veteran was advised 
of the 2002 revisions, he was not advised of those in 2003.  

1.  The RO should provide the veteran 
full notification of the revised criteria 
for rating back disabilities that came 
into effect on September 26, 2003.

2.  The RO should then arrange for an 
audiological evaluation to determine 
whether the veteran has a hearing loss 
disability of the right ear by VA 
standards, and if so the likely etiology 
of such disability.  He should be 
notified at his current address of 
record, and advised of the consequences 
of a failure to report for a scheduled 
examination.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  If a 
right ear hearing loss disability by VA 
standards is found, the examiner must 
opine whether, as likely as not, such 
hearing loss is related to the veteran's 
noise exposure in service.  The examiner 
should explain the rationale for any 
opinion given.  

3.  The RO should also arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's 
service-connected cervical spine, lumbar 
spine, and left shoulder disabilities.  
Once again, the veteran should be given 
notice at his address of record, and 
advised of the consequences of a failure 
to report.  The examiner should have the 
veteran's claims files and copies of both 
the previous and the revised criteria for 
rating disability of the spine (effective 
on September 23, 2002 and September 26, 
2003) available for review.  The examiner 
should ascertain cervical, lumbar, and 
left shoulder active and passive ranges 
of motion, and determine whether there is 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion due to such factors.  The 
examiner should also opine as to the 
degree to which pain could limit 
functional ability during flare-ups or on 
use over a period of time.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration of 
the rating for spine disability under all 
applicable criteria (new and old), and 
should include an opinion as to whether 
either back disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria) (and their 
frequency and duration).  Any indicated 
tests or studies should be completed.  
The examiner should further note whether 
either the cervical or lumbar spine 
disability is manifested by neurologic 
symptoms (and if so, their nature and 
extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.  

4.  After the development ordered above 
is completed, the RO should re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


